Walton, J.
This is an action on an insurance policy. The first clause of the policy insures the plaintiff’s household goods and furniture. The second clause insures a horse. The third clause insures a cow. The fourth clause is the one to be considered, and it is as follows : "Three hundred and twenty-five dollars on her vehicles of all kinds, harnesses, robes, and all horse-furnishings, hay and grain, together with farming and miscellaneous tools, all while contained in her frame stable and carriage-*403house buildings, belonging with said dwelling-house and on said lot.”
The property burned was in a building which the plaintiff ■( Mrs. Robinson ) claims was her carriage-house, belonging with her dwelling-house, and on the same lot.
The insurance, company claims that, under the circumstances-disclosed in the evidence, the building burned can not be regarded as a carriage-house belonging with the plaintiff’s-dwelling-house; that although upon the same Jot, it was too faraway from the house, and was used in part at least by the plaintiff’s son as a work shop and a paint shop and a place of traffic.
At the trial in the court below, the presiding justice instructed the jury as follows :—
"I instruct you that, 'her frame stable and carriage-house buildings belonging with said dwelling and on the same lot,” can not mean a separate building situated eleven and one-half rods, or one hundred and eighty-nine feet from the dwelling-house, provided you are satisfied that that building, thus-situated, was used as a paint shop, as a work shop, and as a. place of business, or of labor. Her carriage-house must, be a building belonging with the dwelling-house,— 'belonging with/ meaning pertaining to the dwelling-house. It might, if it were-so situated as a mere store house and carriage-house and used! with the building, and not for the purposes of trade .or traffic-, or for the purposes of an industry. In other words, if it was a carriage-house, and nothing else, it would be within the meaning of the policy. But, situated eleven and one-half rods, or one hundred and eighty-nine feet, from the dwelling-house,— if you are satisfied of that fact,— and if you are satisfied of the fact that the son of this plaintiff cárried on the manufacturing o.f carriages there, and of painting, and using it for a paint - shop, and , for other purposes of traffic, then I instruct you it would not be a 'carriage-house building belonging with said dwelling,’ within the meaning of this contract. But. if, on the other hand, you are satisfied, as I have said, that it was used merely for a carriage-house, and used for no. other purpose than .a carriage-house, or not used for the purpose of traffic, for purposes of *404manufacturing carriages, and as a paint shop, then it would be appertaining to or belonging to the dwelling, although situated at that distance. It is a question of fact for you whether or not this carriage-house was so used, as is claimed by the defense, for purposes other than as a carriage-house, for a paint shop, as a place of traffic, and manufacturing carriages. If so and the property was destroyed therein, this plaintiff can not recover. It would not be a ' carriage-house belonging with said dwelling, and on the same lot.’”
We do not think this instruction can be sustained. The assumption that if a building is one hundred and eighty-nine feet away from a dwelling-house, and is used in part for other purposes,' it can not be regarded as a carriage-house belonging with the dwelling-house, and be so described in an insurance policy, seems to us to be clearly erroneous. It often happens that a building is used for several purposes. The first story may be used as a carriage-house, the second story as a work shop, and the third story as a paint shop, and we fail to see any reason why, in such a case, the painter may not insure his property, and describe it as contained in his paint shop; nor why the mechanic may not insure his, and describe if as kept in his work shop ; nor why the owner of the carriages, harnesses, and other articles usually kept in a carriage-house, may not insure his property, and describe it as contained in his carriage-house ; nor why, in the absence of fraud, or deception, or breach of warranty, the insurance of property so situated and so described may not be valid. Surely, there is no rule of law declaring how near a carriage-house must be to a dwelling-house to belong with it. If it is on the same lot, and is actually used as an appurtenance of the dwelling-house, we fail to see why the fact that it is one hundred and eighty-nine feet from the dwelling-house should prevent its being regarded as belonging with the dwelling-house; nor why the fact that it is used in part for other purposes should prevent its being so regarded. These are circumstances which, in a case of doubt, may be considered by the jury ; but we do not think that the jury can be rightfully instructed, as a matter of law, that they are conclusive.

Exceptions sustained.